               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                                  CV-19-28-GF-BMM
INDIGENOUS ENVIRONMENTAL
NETWORK and NORTH COAST RIVERS
ALLIANCE,                                               ORDER
Plaintiffs,

vs

PRESIDENT DONALD J. TRUMP,
et al.,

Defendants,

TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public Company,
Defendant-Intervenors


      IT IS HEREBY ORDERED that the undersigned will conduct a hearing on

the following motions on Thursday, April 16, 2020 at 1:30 p.m.

       1. Motion for Summary Judgment, Doc. 77;

       2. Motion for Preliminary Injunction, Doc. 82;

       3. Motion for Summary Judgment, Doc. 95;
4. Motion for Summary Judgment, Doc. 100; and

5. Motion for Leave to File Second Amended Complaint, Doc. 108.


DATED this 12th day of March, 2020.
